Title: To George Washington from Joseph Riddle, 21 June 1798
From: Riddle, Joseph
To: Washington, George



Sir
Alex [andri] a June 21st 1798

Mr Anderson Called on me to know to whom & when I paid the Rent of the House occupied By me last year.
As I Rented the House of Mr Lear under the impression that it was his—I paid him on the 25th august One Hundred Dollars for the first half years Rent ending 1st of that Month—& I had Mr Lears note for upwards of Nine Hundred Dollars—in part of which I propose Discounting the Last half years Rent. Yrs Respectfully

Joseph Riddle

